Case: 16-17077       Date Filed: 01/03/2018       Page: 1 of 2


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-17077
                               ________________________

                      D.C. Docket No. 3:13-cv-00532-MCR-EMT


JASMIN K. WHITE,

                                                                        Plaintiff – Appellant,

                                            versus

SACRED HEART HEALTH SYSTEMS, INC.,

                                                                      Defendant – Appellee.
                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                      (January 3, 2018)

Before TJOFLAT and JULIE CARNES, Circuit Judges, and BLOOM, ∗ District
Judge.

PER CURIAM:


∗
 Honorable Beth Bloom, United States District Judge for the Southern District of Florida, sitting
by designation.
              Case: 16-17077     Date Filed: 01/03/2018    Page: 2 of 2


       At the conclusion of a bench trial, the District Court dismissed the

plaintiff’s claim that the defendant retaliated against her for engaging in protected

activity in violation of Title VII. The Court dismissed the claim because the

plaintiff failed to establish that she had engaged in protected activity. We find no

error in the Court's ruling and accordingly affirm its judgment.

      AFFIRMED.




                                          2